Ti DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. in view of Samartgis (WO 2017/079807).
	There is disclosed in Sarnoff a tray assembly comprising: a tray 12 including a top side, an under side opposite the top side, and a plurality of protrusions 13 extending from the under side, each protrusion defining a recess 14 in the top side and having a bottom wall 15 and a contoured surface connecting the bottom wall to the top side; a diffuser (lid) 11, the diffuser couplable to the tray and positionable a spaced distance above the top side of the tray; and a handle 18 configured to lift the tray assembly.
	Samartgis discloses that it is known in the art to make use of a lid 60 for a tray assembly, wherein the lid is provided with a plurality of apertures 65 arranged in offset rows and columns.
	Additionally, Samartgis discloses a planar bottom wall (fig. 3) for a plurality of containing recesses 40, the planar bottom wall connecting to a contoured side wall.
	It would have been obvious to one skilled in the art to modify the recess bottom walls of Sarnoff with the teachings of Samartigis, in order to prepare a cooked egg product having a varied bottom shape than that of Sarnoff.
	It would have been obvious to one skilled in the art to provide the diffuser (lid) of Sarnoff with the apertures taught in Samartgis, in order to allow the release of gases during a cooking process.

Claims 11-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallard in view of Sarnoff et al.
There is disclosed in Wallard a tray, comprising: a generally planar top side including a top surface 26; and under side opposite the top side; a plurality of recesses (containment regions) formed in the top side, each protrusion including a bottom wall (57, figs. 7 and 10) and a contoured surface including a ledge (46, figs. 7 and 10) between the bottom wall and the top surface, wherein the ledge includes a curved section and horizontal surface that is parallel to the top surface, further wherein a lip is provided for connecting the top side to the contoured surface.
Sarnoff, as discussed in the rejection above, discloses the use of a wall segment 15 which spaces a ledge 16 from a bottom wall of a recess.
It would have been obvious to one skilled in the art to provide the recesses of Wallard with the ledge taught in Sarnoff, in order to increase the stability of the tray.
 In regards to claims 12 and 15, Wallard discloses the claimed invention except for recited distance range of the ledge portion from the bottom wall. It would have been obvious to one skilled in the art to space the ledge portion from the bottom wall within the claimed distance range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarnoff et al. in view of Samartgis as applied to claims above, and further in view of Wallard.
	Wallard, as discussed above, discloses a contoured surface which includes a ledge 46 adjacent a bottom wall 57.
	It would have been obvious to one skilled in the art to provide the protrusions of Sarnoff, as modified by Samartgis, with the ledge disclosed in Wallard, in order to center a food portion within the recess of the protrusions.
Allowable Subject Matter
Claims 3-5, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761